Title: To George Washington from Major General Nathanael Greene, 18 June 1778
From: Greene, Nathanael
To: Washington, George


                    
                        Camp Valley Forge June 18th 1778
                    
                    In order to answer your Excellencys six queries and be clearly understood—I shall first state a query & then give it an answer—And so on in order untill the whole is answered.
                    Query the first Whether any enterprize ought to be undertaken against Phila.
                    Answer—I am clearly of Opinion that there ought not. The Enemy can recall any part of their force from the other side of Delaware, so easily & secretly that it is impossible for us to plan an attack, & form any tolerable Idea of the force we have to contend with—It is to be prisumed the Enemy have force enough in the City to defend their Redoubts; and if they have not, they are all prepared for a retreat, which they can effect with such ease & expedition that it will be impossible for us to take advantage of it. That in either case we shall gain nothing by such an enterprize—fatigue the Troops to no purpose—& be drawn out of our proper direction, to the prejudice of operations necessary to be carried on in New Jersey.
                    Query the 2d. Whether we should remain in our present position untill the Enemy finally evacuate Phila., or move towards the Delaware?
                    Answer, I concieve it to be both the duty and interest of this Army to leave it’s present position & move towards the Delaware. It is impossible to reduce the Enemies intentions to a certainty; but I think the ballance of evidence is greatly in favour of their going through New Jersey. We must suppose they have some fixed object, some plan for their future operations; & I cannot believe they would change their measures, for the little advantages they might gain, by making an excurtion into this part of the Country with a view to destroy our Stores or possess themselves of our sick. It is our duty to cover New Jersey as much as possible—their patriotism merits it—In this position we cannot do it effectually—I remember it was urged last night that this was the only secure position the Country affords—that by moving out of it, we might invite the Enemy to attempt to bring us to a General action—If they were desirous of that, by moving into the Country either to our right or left they could oblige us to abandon this post, or we must give up the Country to be ravaged—which with our present force I believe no person would advise to. An Army of observation in the neighbourhood of the Enemy is always liable to be brought to a General action;  but the General has ever the choice of two things—either to take a position & defend himself—Or retreat out of their way—And there is no other alternative when the Enemy are determined to bring us to action—If the Enemy wish to bring us to action they can take a position in N. Jersey, & that will compel us to go into their Neighbourhood and then the consequences of a general action may follow. For we must not niether can we give up the Country to be ravaged. It will be in vain for the Inhabitants to remove their stock, if this Army is not some where in the neighbourhood of the Enemy to protect it.
                    The State of European politicks and the promissing condition of our own affairs, forbid our taking any rash measures, or putting any thing to the hazard unnecessarily. But moving towards the Delaware is neither rash nor hazardous. It is impossible for us to take any position & not risque something—I know we uncover part of the Country by moving towards the Delaware, but the ballance of evidence is so strong in favour of it as to justify the measure. It is said not to be our interest to be in the neighbourhood of the Enemy in moving thro’ the Jerseys—They can oblige us to that by taking a position there—However I am by no means convinced they will wish to fight us in their passage, with their force divided and ours united—their ships at a distance the Country their enemies and our friends If they have orders to evacuate the Country, I am persuaded they do not want to risque an action especially upon unequal terms. If the situation of their affairs renders the evacuation of this Country necessary—if they gain a battle of us it would not alter their measures—and if they are going to form a junction of their forces to act in these States we shall never meet them upon better terms. I would not be understood from what I have said to be an adviser to a general action. I only mean to show that if in affording protiction to the Country we are brought to action, it is not upon very unequal terms on our part, & that in making this move we shall do nothing more than the enemy can oblige us to do—The probability of the enemy’s possessing themselves of this post is also objected to our moving. I confess the force of that reason does not strike me, as I cannot concieve wherein it is elligible for their purposes. But suppose they should if our sick & Stores are gone, they will gain no great advantage by the measure—I would move somewhere in the neighbourhood of New town—I would leave about five hundred men at this place with a Regt of horse to cover the Sick & Stores. But I would order a sufficiency of Waggons to be held in readiness to move off the Sick in case the Enemy should move out—Dr Shippen thinks one hundred will move the whole.
                    Query the 3d. Whether any detachment shall be made from this army to reinforce the Brigade in New Jersey or the whole Army to advance towards the Enemy to act as occasion may require.
                    
                    Answer. I would not detach from this Army for in doing that we hazard both parts, & if it’s dangerous for the whole army to go into the neighbourhood of the Enemy it must be still more so for a part.
                    I should be for moveing with our whole force or not at all, & I think even the Brigade & the Militia of New Jersey will fall a sacrafice, if the Enemy have got such a body of horse as we are told, unless they have orders to keep at a respectable distance.
                    Query 4th. If the Army remain on it’s present ground untill the final evacuation of the City; & if the Enemy march through the Jersies, will it be practicable from t⟨he⟩ obstructions they may probably recieve from the Continental troops there in conjunction with the Militia for this army to arrive in time so as to give them any material interruption. Will it be prudent to attempt it or not, or for the Army to march directly to the North river to secure the communication with the Eastern States.
                    Answer, It is very doubtfull whether this Army if it remains on it’s present ground could get up with the Enemy in passing through the Jersies, & I should not think it worth attempting unless they took post some where & began to ravage the Country—In that case we must of necessity endeavour to protect the Inhabitants. Otherwise I would advise to march immediately for the North River.
                    Query 5th. In case this Army could get up with the Enemy shall we make a partial, or general attack or none at all.
                    Answer I cannot give any possitive answer to this query—The policy of pursuing either the one or the other of the measures depending so much upon circumstances, I would therefore advise if we should get into the neighbourhood of the Enemy to make the attack either partial or general as things may appear at the time—I would not risque a General action if it can well be avoided, unless I had some great advantage from the make of the ground or the manner of attack. Neither would I make any attack at all if it should appear at the time to be against our interest.
                    Query the 6th. How to secure the Sick & Stores in this State if we leave this Post.
                    Answer, This query has been answered before in the answer to the second query. But it may be said in addition to that: The position at Newtown will not totally uncover this Country, and should it be necessary to regain our present we can easily affect it—or if the Enemy mean to operate against the Lower counties of Delaware & Maryland we shall be only two days longer in getting up with them.
                    Newtown is a strong situation—abounds with forage, & supplies may be had down the Delaware for the support of the Army. If in taking that position we should oblige the Enemy to change their measures it must ruin their plan of operations and make them waste a great part of the  Campaigne to no purpose & give the Eastern States an opportunity to fill up their Regiments & effectually secure the North-River.
                    
                        Nath. Greene Maj. General
                    
                